Citation Nr: 1034114	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  01-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to January 1990, 
and from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified before a Decision Review Office 
in March 2001, and before the undersigned Veterans Law Judge at a 
Board hearing at the RO in June 2003.  Transcripts of both 
hearings are of record.  This matter was previously before the 
Board in January 2004 and February 2009 at which times it was 
remanded for further development.  


FINDINGS OF FACT

1.  Prior to March 23, 2010, the Veteran's allergic rhinitis has 
not been shown to be productive of polyps or greater than 50-
percent obstruction of nasal passage on both sides or complete 
obstruction on one side.  

2.  Effective March 23, 2010, the Veteran's allergic rhinitis has 
more nearly approximated 50 percent or greater obstruction of 
both nasal passages without nasal polyps.


CONCLUSIONS OF LAW

1.  Prior to March 23, 2010, the criteria for a compensable 
rating for allergic rhinitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, effective 
March 23, 2010, the criteria for a compensable, 10 percent, 
rating, but no higher, for allergic rhinitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic 
Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  The present appeal stems 
from a March 2000 rating decision which was prior to the 
enactment of the VCAA. Thereafter, in March 2001, the RO provided 
the Veteran with initial notice of the VCAA.  However, due to a 
procedural defect in that letter as well as in a similar letter 
in May 2003, the Board directed in its January 2004 remand that a 
corrected letter be issued to the Veteran.  This letter was 
issued to the Veteran in July 2004. Because VCAA notice was not 
provided to the appellant prior to the RO decision from which he 
appeals, it can be argued that the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this case.  
The July 2004 letter as well as a March 2009 letter informed the 
appellant of what was necessary to substantiate the claim for a 
compensable rating for allergic rhinitis, what information and 
evidence she must submit, and what information and evidence will 
be obtained by VA.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The appellant was advised of the degree of disability and 
effective date elements in a letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
obtaining VA medical records identified by the appellant and 
affording her VA examinations.  It should be noted that numerous 
attempts were made to obtain a report of the Veteran's Gulf War 
Registry Examination, but to no avail.  Thus, a formal finding on 
the unavailability of this report was made in a file Memorandum 
dated in November 2006.  The Veteran was informed of this finding 
in a letter dated in December 2006.  It should also be noted that 
this issue was remanded in February 2009 due to what appears to 
be an incomplete VA examination report of February 2000.  
Pursuant to the February 2009 remand directive, the RO requested 
from both the Tampa and Bay Pines VA medical facilities the 
complete examination report dated in February 2000 as well as all 
pertinent outstanding records from May 2005 to present.  Neither 
VA medical facility included the February 2000 VA examination 
report with the medical records sent to VA, and the RO noted in 
the most recent supplemental statement of the case, dated in May 
2010, that there were no available records in or prior to 2005 at 
these facilities.  The Board thus finds that there has been 
substantial compliance with the Board's February 2009 remand 
directives and that reasonable efforts have been made to assist 
the appellant in obtaining this missing evidence.  Accordingly, 
no useful purpose would be served in remanding this matter for 
more development.  

Moreover, the appellant was afforded other VA examinations during 
the pendency of this appeal.  With respect to these VA 
examinations, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination reports with 
respect to her claim for a compensable rating for allergic 
rhinitis are adequate as they are predicated on a review of the 
appellant's claim file including her service treatment records 
and all pertinent evidence of record as well as an adequate 
physical examination.  Thus, there is adequate medical evidence 
of record to make a determination in this appeal.   Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion concerning the issue 
presently being decided on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Additionally, the appellant testified at a 
hearing before a Decision Review Officer in March 2001, and at a 
Board hearing in June 2003.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant with respect to the 
claim for a compensable rating for allergic rhinitis, and that 
adjudication of this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal with 
respect to this issue is now ready to be considered on the 
merits.

II.  Facts

During a VA general examination in October 1997, the Veteran 
complained of nasal congestion in the morning and the onset of 
sneezing, but no more than two to three times a day in her home.  
She said that this was sometimes associated with clear nasal 
discharge, and at other times she complained that her nose 
leaked.  On examination the nasal mucosa was pale and moderately 
edematous.  Turbinates were prominent, but did not obstruct the 
airway.  Mouth and throat exam was unremarkable, with the 
exception of a mild drying and a post nasal drip.  The Veteran 
was diagnosed as having allergic rhinitis.  Sinus films were 
unremarkable and noted to be consistent with allergic rhinitis.

Findings from a VA nose and sinus examination in October 1997 
revealed an essentially normal nose and a normal nasal vestibule.  
The nasal septum was midline, floor of nose was clear, inferior 
meatus was normal, and inferior turbinates were boggy and 
engorged as were the middle turbinates.  That notwithstanding, 
the middle meatus was easily visualized and appeared 
unremarkable.  The remainder of the nasal examination was clear.  
Sinus films were unremarkable which was noted to be consistent 
with a diagnosis of allergic rhinitis.  The Veteran was diagnosed 
as having allergic rhinitis.  

In a November 1997 rating decision, the RO granted service 
connection for allergic rhinitis, claimed as breathing 
problems/congestion, irritation, dry nostrils and nose sores due 
to undiagnosed illness, and assigned a noncompensable evaluation 
effective July 21, 1992.

In September 1999, the Veteran filed a claim for 
respiratory/breathing problems that the RO interpreted as an 
increased rating claim.

A partial respiratory VA examination report is on file, dated in 
February 2000, relaying the Veteran's history of some 
interference (difficulty) with her breathing two to three times a 
week.  She denied any significant brownish discharge and denied 
dyspnea at rest or on exertion.  She also reported a recurrent 
sore on the left anterior superior septal area intranasally that 
occurred every two to three months and lasted a few days and 
which resolved on its own with K-J jelly.  The Veteran was also 
noted to have some seasonal allergic rhinitis symptoms with clear 
rhinorrhea, intermittent but frequent.  In addition some sneezing 
was noted and other hay fever symptoms.  The Veteran was also 
noted to describe some intermittent dysphasia associated with 
this, and chronic throat clearing.  She denied any significant 
gastroesophageal reflux disease.  The report notes that sinus x-
rays were performed at the time and were negative for any 
evidence of acute sinusitis.  The impression contained on the 
sinus examination report is "stable examination from October 4, 
1997."

At a hearing before a Decision Review Officer in March 2001, the 
Veteran testified that she had not really had too many problems 
of late with her allergic rhinitis.  She said that she uses KY 
jelly to keep the nose tissue moist and that this helps when she 
gets nose sores.  She said that her breathing was not restricted 
by her rhinitis, but rather by her asthma.  She said that her 
rhinitis was more seasonal and that the worst part was the sores 
in her nose, but that these were being controlled with the KY 
jelly.

A March 2002 VA outpatient record reflects the Veteran's report 
of sinus congestion and postnasal drip.  On examination there was 
maxillary sinus tenderness and no postnasal drip or congestion.  
The Veteran was noted by the physician to have acute sinusitis 
and was prescribed Bactrim and Vancenase spray.  

The Veteran testified at a Board hearing in June 2003 that her 
allergic rhinitis symptoms were under control.  She said she used 
to get sores in her nose that would be a chronic irritation, but 
that this had subsided.  She said that when she gets a nose sore 
on occasion, she uses KY jelly as her doctor suggested to keep 
the nares moist which works.  

On file is a sinus x-ray report dated in August 2005 containing 
an impression of no acute findings.  A sinus series performed 
later in August 2005 revealed an unremarkable sinus series.

VA outpatient records from 2005 to 2007 from the Tampa and Bay 
Pines medical facilities are essentially devoid of complaints or 
treatment for allergic rhinitis.  

During a VA examination in March 2007 for allergic rhinitis, the 
Veteran was noted to be on a "stable" course for the condition 
since its onset.  She reported that she used KY Jelly in the nose 
for sores.  Her present reported symptoms included nasal 
congestion, an itchy nose, and occasional breathing difficulty.  
On examination there was no evidence of sinus disease and no soft 
palate abnormality.  There were also no signs of nasal 
obstruction, no nasal polyps, no septal deviation and no 
permanent hypertrophy of turbinates from bacterial rhinitis.  
There was also no rhinoscleroma present, no tissue loss, scarring 
or deformity of the nose, and no evidence of Wegener's 
granulomatosis or granulomatous infection.  It is noted that the 
Veteran had been employed as a full time therapist for the past 
10 to 20 years and had not lost any time from work in the past 12 
months.   

VA outpatient records from 2007 to 2010 from the Tampa and Bay 
Pines medical facilities are essentially devoid of complaints or 
treatment for allergic rhinitis.  

A March 2010 VA nose, sinus, larynx and pharynx examination 
report relays the Veteran's complaint of a progressive worsening 
of her allergic rhinitis.  She relayed that since her last VA 
examination she continued to experience almost constant allergy 
symptoms that worsen with yard work.  She said she used a 
hepafilter vacuum and kept her home exceptionally clean.  She 
remarked that she did not like to take medication.  Current 
rhinitis symptoms were listed as including nasal congestion, 
excess nasal mucous, itchy nose, watery eyes and sneezing.  She 
was not noted to have a history of sinusitis.  On examination 
there was tenderness in the frontal maxillary and no evidence of 
disease.  There was no soft palate abnormality, but there was 50% 
left nasal obstruction and 60% right nasal obstruction.  There 
were no nasal polyps present and no septal deviation.  There was 
also no permanent hypertrophy of turbinates from bacterial 
rhinitis, no rhinoscleroma and no tissue loss or scarring of the 
nose.  There was also no evidence of Wegener's granulomatosis or 
granulomatous infection.  Additional nasal findings included a 
small amount of clear post nasal drip.  Computed tomography scan 
results of the sinuses taken in August 2005 were reviewed and 
interpreted as normal.  The Veteran was noted to be working as a 
fulltime VA occupational therapist for the past 2 to 5 years.  
She reportedly lost 2 weeks of work during the last 12 months due 
to sickness, but not due to allergies.  The Veteran was diagnosed 
as having allergic rhinitis which had mild to no effects on her 
usual daily living activities.  

III.  General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The degree of impairment resulting 
from a disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  However, the Court recently held that "staged" ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Analysis

The Board would like to note at the outset that the Veteran is 
presently service connected for asthma and is separately rated 
for this disability.  As this disability is not an issue 
presently on appeal it will not be further addressed.  

The Veteran's allergic rhinitis is rated noncompensably disabling 
under Diagnostic Code (Code) 6522, which pertains to allergic or 
vasomotor rhinitis.  Code 6522 provides for a 10 percent rating 
where the condition is not manifested polyps, but where there is 
greater than 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  A maximum 30 percent 
rating is warranted when the medical evidence shows that the 
allergic rhinitis is with polyps.  Where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, as here, a 
0 percent evaluation shall be assigned when the requirements for 
a compensable rating have not been met.  38 C.F.R. § 4.31 (2009).

The Veteran contends that her allergic rhinitis is severe enough 
to warrant a compensable evaluation.  

For the period prior to March 23, 2010, there is no evidence of 
polyps or greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  While the 
Veteran has complained of periodic "nasal sores" which she says 
she treats with KY jelly and which resolve on their own, she has 
not been objectively found to have nasal polyps.  Rather, the VA 
examiner in March 2007 specifically noted that there were no 
nasal polyps and VA outpatient records prior to March 23, 2010, 
do not show nasal polyps.  The March 2007 VA examiner also noted 
that there were no signs of nasal obstruction.  In addition, the 
Veteran testified both before a DRO in March 2010 and the 
undersigned Veterans Law Judge in June 2003 that she had not 
really had too many problems with her allergic rhinitis and that 
it was under control.  In short, a compensable evaluation is not 
warranted for the Veteran's service-connected allergic rhinitis 
for the period prior to March 23, 2010.

In reaching the decision above, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for a compensable 
evaluation for service-connected allergic rhinitis prior to 
March 23, 2010, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

At the March 23, 2010, VA nose, sinus, larynx and pharynx 
examination, the Veteran reported that her allergic rhinitis had 
progressively worsened and that her symptoms of nasal congestion, 
excess nasal mucous, itchy nose, watery eyes and sneezing had 
been nearly constant since her last VA examination.  Moreover, 
she was found by the examiner to have nasal obstruction of 50% on 
the left side and 60% on the right side.  

Although the criteria for a 10 percent rating requires 
obstruction on both sides greater than (emphasis added) 50%, 
after considering the actual obstruction findings at the March 
23, 2010, VA examination of 50% on the left and 60% on the right, 
together with the Veteran's report at this examination of 
worsening symptomatology, and after resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
allergic rhinitis more nearly approximates the criteria for a 
compensable, 10 percent, rating, effective March 23, 2010.  
38 C.F.R. §§ 4.3, 4.97, Code 5022.  

A higher than 10 percent rating for the period from March 23, 
2010, is not warranted for the Veteran's allergic rhinitis based 
on the fact that she has not been shown to have nasal polyps.  
The VA examiner in March 2010 specifically reported that nasal 
polyps were not present and there is no medical evidence showing 
otherwise. 



V.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). Here the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for a higher rating for additional or more severe 
symptoms, which have not been shown.  For this reason, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for allergic rhinitis prior 
to March 23, 2010, is denied.

Entitlement to a compensable rating for allergic rhinitis from 
March 23, 2010, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


